Appeal from order, Supreme Court, New York County (Karla Moskowitz, J.), entered on or about January 4, 2000, denying the petition for a writ of prohibition and granting respondents’ cross motion to dismiss the petition, unanimously dismissed, without costs.
Petitioner’s appeal is moot since, subsequent to the entry of the order of protection to which petitioner now objects, petitioner consented, as a condition of having her criminal case adjourned in contemplation of dismissal, to the imposition of a superseding order of protection incorporating the challenged portions of the subject order of protection (see, Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714). Concur — Nardelli, J. P., Ellerin, Lerner, Buckley and Friedman, JJ.